Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicant on 02/08/21. 
Claims 1, 5-10, and 13 are amended
Claims 1-16 were previously elected with traverse (traverse addressed in response to arguments below)
Claims 17-20 have been withdrawn from consideration
Claims 6 and 21 are cancelled
Claim 22 is newly added
Claims 1-5, 7-20 and 22 are pending
Claims 1-5, 7-16 and 22 have been rejected below

Note:
Applicants amendments do not help overcome previously made rejections under 101 and 103, please see the rejection below for details. For instance, the previously made rejection under 35 U.S.C. 101 is maintained because applicants’ specification [0062] shows identifying topics in an agenda, which is not a technological improvement. Similarly the amendments are still broad and the prior art rejection still reads on the amended claims. Applicants may be able to advance prosecution by including from the 
Applicants are welcome to call the examiner to set up an interview and discuss this further. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-16 and 22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the Claims 1-5, 7-16 is/are directed to a method which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “identifying a list of topics to be addressed in a current session of a group; extracting, topics from the list of topics relevant to a first user; determining, based on a timeline, when a first topic is discussed in the current session of the group; identifying the first user joining the group after the first topic has been discussed in the current session of the group; and determining interest of the first user in the first topic; wherein, if and when the first topic is determined to be of interest to the first user, providing an automated summary of the first topic to the first user.” 
Independent claim 22 is directed to an abstract idea, as evidenced by claim limitations “identifying a list of topics to be addressed in a meeting of a group; automatically generating an agenda for the meeting, wherein times allocated to discuss the list of topics are based on: previous meeting time allocations; and a position on the agenda; identifying topics, from the list of topics that are of interest to the first user, based on: attendance and participation of the first user in past sessions; a role of the first user; and keyword matching between the agenda and a background of the first user, wherein a background of the first user comprises the first user resume and past participation; scoring a level of interest of each topic to the first user; determining, based on a timeline, when a first topic is discussed in the current session of the group; identifying, the first user joining the group after the first topic has been discussed in a current session of the group; and, determining interest of the first user in the first topic; when the first topic is determined to be of interest to the first user and the level of interest the first user has in the first topic is greater than a cutoff value, providing an automated summary of the first topic to the first user, wherein a level of detail in the summary is based on the score of the level of interest the first user has in the first topic; monitoring engagement of the first user; displaying a timeline to the first user which indicates level of interest over time; and altering the timeline to indicate, per topic, when a subject matter expert is present.”
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to determining user interest in a topic of discussion. Managing user interest in a topic of discussion for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A computer implemented method of updating a user joining a group after a user-relevant topic has been discussed, the method comprising, with a processor operatively-coupled to a memory: from a database, A computer implemented method of updating a user joining a group after a user-relevant topic has been discussed, the method comprising, with a processor operatively-coupled to a memory: and parsed audio, based on audio capture in the current session, via a number of sensors”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claim 1 and 22 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-5 and 7-16 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 5 recites “wherein determining interest of the first user in the first topic comprises comparing the first topic against the user's areas of expertise.” As a result, Examiner asserts that dependent claims, such as dependent claims 2-5 and 7-16 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A computer implemented method of updating a user joining a group after a user-relevant topic has been discussed, the method comprising, with a processor operatively-coupled to a memory: from a database, A computer implemented method of updating a user joining a group after a user-relevant topic has been discussed, the method comprising, with a processor operatively-coupled to a memory: and parsed audio, based on audio capture in the current session, via a number of sensors” are insufficient to amount to significantly more. Applicants’ originally submitted specification describes the computer components above at least in [0012], [0030], [0046], [0057]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claims 1 and 22 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-5 and 7-16 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1 and 22. As a result, Examiner asserts that dependent claims, such as dependent claims 2-5 and 7-16 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
		
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas; Rey et al. (US 2015/0149231), further in view of Barker; Alec et al. (US 2017/0059337), Krasadakis; Georgios (US 2018/0007100) and Whalin; Gregory P. et al. (US 2012/0179981).

As per claim 1: Nicolas shows:
A computer implemented method of updating a user joining a group after a user-relevant topic has been discussed, the method comprising ([0017] FIG. 1 illustrates a scenario 100 of a group meeting in a physical meeting location 190.  The group meeting comprises a plurality of present attendees 120 including an organizer.  The present attendees 120 participate in the meeting, whether by attending, observing, presenting, managing, organizing, or performing other meeting tasks), with a processor operatively-coupled to a memory ([0028]-[0029]): 
Regarding the claim limitation below:
	“identifying a list of topics to be addressed in a current session of a group”
Reference Nicolas shows observing and managing meeting tasks ([0017]), while also keeping track of attendees that are present and absent for the meeting Fig. 2, #245-250. Even though Reference Nicolas shows meeting tasks which may be reasonably understood as reading on “a list of topics” in the claim, Reference Nicolas does not explicitly show “a list of topics” to be discussed during the meeting. Reference Whalin shows “a list of topics” at least in [0110]: apability to search topic by keyword, or hierarchical list, or the like, [0134] In searching for a meeting group the individual may search by topic, by area, by viewing lists of top interests, by viewing the lists of top cities, and the like.
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective;
Regarding the claim limitation below:
“extracting, from a database, topics from the list of topics relevant to a first user” 
Reference Nicolas shows observing and managing meeting tasks ([0017]), while also keeping track of attendees that are present and absent for the meeting Fig. 2, #245-250. Even though Reference Nicolas shows meeting tasks which may be reasonably understood as reading on “a list of topics” in the claim, Reference Nicolas does not explicitly show “a list of topics” to be discussed during the meeting. 
Reference Whalin shows “a list of topics” at least in [0110]: apability to search topic by keyword, or hierarchical list, or the like, [0134] In searching for a meeting group the individual may search by topic, by area, by viewing lists of top interests, by viewing the lists of top cities, and the like. Further, Reference Whalin shows “extracting, from a database, topics from the list of topics relevant to a first user” at least in [0065]: This illustrative, non-limiting embodiment of the present invention is a software application that organizes real-world group gatherings around a topic of interest.
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective;
Regarding the claim limitations below:
“determining, based on a timeline, when a first topic is discussed in the current session of the group” 
Reference Nicolas shows observing and managing meeting tasks ([0017]), while also keeping track of attendees that are present and absent for the meeting Fig. 2, #245-250. Even though Reference Nicolas shows meeting tasks which may be reasonably understood as reading on “a list of topics” in the claim, Reference Nicolas does not explicitly show “a list of topics” to be discussed during the meeting. 
Reference Whalin shows “a list of topics” at least in [0110]: apability to search topic by keyword, or hierarchical list, or the like, [0134] In searching for a meeting group the individual may search by topic, by area, by viewing lists of top interests, by viewing the lists of top cities, and the like. Further, Reference Whalin shows “extracting, from a database, topics from the list of topics relevant to a first user” at least in [0065]: This illustrative, non-limiting embodiment of the present invention is a software application that organizes real-world group gatherings around a topic of interest. [0150]: the meeting group criteria may include a topic, where the topic may be input by the user, selected by the user from a predetermined list of topics, selected by the user from a list provided by the search interface, and the like.  In embodiments, at least one of the meeting management resources may be a calendar of meetings, where the calendar of meetings may specify a location for a meeting, a date and time for a meeting, and the like.  The user may select to join one of a plurality of meetings included in the calendar of meetings, where joining may be through an RSVP facility, and the like.
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective;
Regarding the claim limitation below:
“identifying the first user joining the group after the first topic has been discussed in the current session of the group; and”
Even though, Nicolas shows identifying missing members of the meeting, such as, in [0017]: the list of attendees or invitees may include any number missing attendees 130 who have not yet joined, prior to or at the meeting start time, the present attendees 120 in the allocated physical meeting location 190.  
However, Reference Barker shows tracking late arrivals at least in [0030], [0044]-[0049], [0053]. As such, tracking a late arrival to a meeting reads on the above limitation. 
Reference Nicolas and Reference Barker are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Barker in the disclosure of Reference Nicolas, in order to provide for an itinerary may also be adjusted to assist the user in navigating constraints that may be encountered over a given time period and/or maximize the efficiency of the user during the given time period (e.g., alternate route may be provided to the user as a result of a traffic accident constraint, a workout event may be added to the itinerary based upon a meeting cancelation constraint being identified, etc.) as taught by Reference Barker (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.
Regarding the claim limitations below:
“determining interest of the user in the first topic, and when the first topic is determined to be of the first interest to the first user, providing an automated summary of the first topic to the first user.”
Even though, Nicolas shows identifying missing members of the meeting, such as, in [0017]: the list of attendees or invitees may include any number missing attendees 130 who have not yet joined, prior to or at the meeting start time, the present attendees 120 in the allocated physical meeting location 190. While, Reference Barker shows tracking late arrivals at least in [0030], [0044]-[0049], [0053]. 
Neither references Nicolas nor Barker show “determining interest of the user in the first topic” as is recited in the claim above. 
Reference Krasadakis shows “determining interest of the user in the first topic, wherein, if the first topic is determined to be of interest to the user” at least in [0027]: which tracks user interest or candidate score and topic relatedness score, [0043]: shows meeting effectiveness based on participant scores and tracking different things like energy level, engagement, etc. Also, see [0046]. Krasadakis shows the above limitation at least in [0006]: participant expertise, [0010]: participant skill, expertise, experience, temperament being scored or defined. 
Reference Nicolas and Reference Krasadakis are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.
Further, references Nicolas, Barker, Krasadakis do not show “providing an automated summary of the first topic to the user.” However, Whalin shows “providing an automated summary of the first topic to the user” ([0152]: users with interest in a particular topic receiving automatic email newsletters with meeting highlights).
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 2: 
Regarding the claim limitations:
“wherein the automated summary is provided in a channel other than the channel providing the current session of the group.”
References Nicolas, Barker, Krasadakis do not show “wherein the automated summary is provided in a channel other than the channel providing the current session of the group.” However, Whalin shows “wherein the automated summary is provided in a channel other than the channel providing the current session of the group” ([0152]: users with interest in a particular topic receiving automatic email newsletters with meeting highlights).
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 3: 
wherein the automated summary is provided by email.
References Nicolas, Barker, Krasadakis do not show “wherein the automated summary is provided by email.” However, Whalin shows “wherein the automated summary is provided by email.” ([0152]: users with interest in a particular topic receiving automatic email newsletters with meeting highlights).
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 4: 
Regarding the claim limitation below:
“wherein the automated summary is provided in a chat window.”
Nicolas shows SMS or text messaging service which reads on “chat window” (see at least [0020]-[0025]).
References Nicolas, Barker, Krasadakis do not show “wherein the automated summary.” However, Whalin shows “wherein the automated summary.” ([0152]: users with interest in a particular topic receiving automatic email newsletters with meeting highlights).
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 5: 
Regarding the claim limitations below:
“wherein determining interest of the first user in the first topic comprises comparing the first topic against the first user's areas of expertise.”
Nicolas does not show the above limitation. Krasadakis shows the above limitation at least in [0006]: participant expertise, [0010]: participant skill, expertise, experience, temperament being scored or defined. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 7: 
Regarding the claim limitations below:
“wherein identifying the first user further comprises verifying an identity of the first user as part of joining the first user to the group”
Nicolas does not show the above limitation. Krasadakis shows the above limitation at least in [0028]: verifying candidate work history, education, identification, etc. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 8: 
Regarding the claim limitations below:
“wherein the first user is identified by a phone number used to communicate with a conference call hosting a discussion of the group.”
Nicolas does not show the above limitation. Barker shows user contact information at least in [0024]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 9: 
Regarding the claim limitations below:
“wherein the first user is identified by a password”
Nicolas does not show the above limitation. Krasadakis shows the above limitation in [0012]: participant identification.

As per claim 10: 
Regarding the claim limitations below: 
“determining a desired level of engagement by the first user for each topic of the list of topics;”
Nicolas does not show the above limitation. Krasadakis shows the above limitation at least in [0020]-[0025]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.
Further, Barker shows the above limitation at least in Fig. 2A. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Barker in the disclosure of Reference Nicolas, in order to provide for an itinerary may also be adjusted to assist the user in navigating constraints that may be encountered over a given time period and/or maximize the efficiency of the user during the given time period (e.g., alternate route may be provided to the user as a result of a traffic accident constraint, a workout event may be added to the itinerary based upon a meeting cancelation constraint being identified, etc.) as taught by Reference Barker (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.

Regarding the claim limitations below:
	“categorizing the desired levels of engagement” Nicolas shows the above limitations [0017]-[0025].
Further, Barker shows the above limitation at least in Fig. 2A. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Barker in the disclosure of Reference Nicolas, in order to provide for an itinerary may also be adjusted to assist the user in navigating constraints that may be encountered over a given time period and/or maximize the efficiency of the user during the given time period (e.g., alternate route may be provided to the user as a result of a traffic accident constraint, a workout event may be added to the itinerary based upon a meeting cancelation constraint being identified, etc.) as taught by Reference Barker (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.

Regarding the claim limitations below:
“monitoring engagement of the first user; and when engagement by the first user is below the desired level of engagement for a particular topic, prompting the user to increase engagement.”
Nicolas does not show the above limitation. Krasadakis shows the above limitation at least in [0020]-[0025]. Krasadakis shows [0019]: camera 108 may be used to perform facial recognition to determine which individuals attended a meeting, interpret body language in order to determine which participants are actively engaged in the meeting, determine participant reactions to particular news/pieces of information, etc. Similarly, microphones 110 may be used to identify which participant is speaking at any given time, the relative amounts of time each participant spends speaking during a meeting, the emotional state/excitement level of each participant, determined for example by analyzing voice inflection and/or spoken word frequency, etc. Such implicit feedback may be used to evaluate the performance of each individual participant, as well as determine the overall impact/energy level of the meeting. [0038]: automatically recommending candidate participants with high topic relatedness scores may serve to ensure that a meeting is attended by participants with valuable expertise pertaining to the topic, while reducing the potential for having low-value participants involved and improving the size/role balance of the meeting participants/audience.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 11: 
Regarding the claim limitations below:
wherein the prompt is provided over an audio channel providing the audio of the meeting to the first user.
Nicolas does not show the above limitation. Barker shows the above limitation at least in [0023], [0055]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Barker in the disclosure of Reference Nicolas, in order to provide for an itinerary may also be adjusted to assist the user in navigating constraints that may be encountered over a given time period and/or maximize the efficiency of the user during the given time period (e.g., alternate route may be provided to the user as a result of a traffic accident constraint, a workout event may be added to the itinerary based upon a meeting cancelation constraint being identified, etc.) as taught by Reference Barker (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 12: Nicolas shows:
wherein the prompt is provided in a display ([0028]-[0030]).

As per claim 13: 
Regarding the claim limitations below:
wherein the desired level of engagement is greater for topics relevant to an area of expertise of the first user than for areas unrelated to the area of expertise of the first user.
Nicolas does not show the above limitation. Krasadakis shows the above limitation at least in [0020]-[0025]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 14: 
Regarding the claim limitations below:
further comprising: creating a timeline of desired engagement of the first user based on areas of expertise of the first user and the list of topics.
Nicolas does not show the above limitation. Krasadakis shows the above limitation at least in [0020]-[0025]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.

As per claim 15: Nicolas shows:
further comprising, displaying the timeline to the first user ([0028]-[0030].

As per claim 16: Nicolas shows:
wherein the timeline comprises an indicator of the current time on the timeline ([0028]-[0030], [0017]-[0025]: timeline).

As per claim 22: Nicolas shows:
A computer implemented method of updating a user joining a group after a user-relevant topic has been discussed, the method comprising ([0017] FIG. 1 illustrates a scenario 100 of a group meeting in a physical meeting location 190.  The group meeting comprises a plurality of present attendees 120 including an organizer.  The present attendees 120 participate in the meeting, whether by attending, observing, presenting, managing, organizing, or performing other meeting tasks), with a processor operatively-coupled to a memory ([0028]-[0029]):
Regarding the claim limitation below: 
“identifying a list of topics to be addressed in a meeting of a group”
Reference Nicolas shows observing and managing meeting tasks ([0017]), while also keeping track of attendees that are present and absent for the meeting Fig. 2, #245-250. Even though Reference Nicolas shows meeting tasks which may be reasonably understood as reading on “a list of topics” in the claim, Reference Nicolas does not explicitly show “a list of topics” to be discussed during the meeting. Reference Whalin shows “a list of topics” at least in [0110]: apability to search topic by keyword, or hierarchical list, or the like, [0134] In searching for a meeting group the individual may search by topic, by area, by viewing lists of top interests, by viewing the lists of top cities, and the like.
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective; 
Regarding the claim limitations below:
“automatically generating an agenda for the meeting, wherein times allocated to discuss the list of topics are based on: 
previous meeting time allocations; and 
a position on the agenda;”
Reference Nicolas shows observing and managing meeting tasks ([0017]), while also keeping track of attendees that are present and absent for the meeting Fig. 2, #245-250. Even though Reference Nicolas shows meeting tasks which may be reasonably understood as reading on “a list of topics” and “agenda” in the claim.
Reference Nicolas does not explicitly show “a list of topics” to be discussed during the meeting. Reference Whalin shows “a list of topics” at least in [0110]: capability to search topic by keyword, or hierarchical list, or the like, [0134] In searching for a meeting group the individual may search by topic, by area, by viewing lists of top interests, by viewing the lists of top cities, and the like. Whalin shows “previous meeting time allocations; and a position on the agenda” ([0187]: Automatic control may automatically pick a meeting criteria, an event criteria, and the like, based on trends from past activities of the group. [0197]: new participants might be invited to a meeting after past participants. [0198]: the member being included on a `VIP` list, the member's history with attending meetings for which they have provided an RSVP. Implement an automatic assignment by the meeting facility based on an algorithm (e.g. as based on past behavior of the meeting group or other meeting groups, or other parameters. 
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.
Further, Reference Barker shows an automatically generated itinerary in [0008]-[0010] reads on “automatically generating an agenda”. [0020]: Responsive to identifying the constraint on the itinerary, the itinerary may be adjusted to remove and/or minimize the impact of the constraint on the itinerary. [0048] In an example, one or more potential itinerary permutations may be generated.  The potential itinerary permutations may comprise alternate sequences of events and/or alternate routes between events (e.g., itinerary permutations wherein at least one of the adjustments discussed above has been made to the itinerary).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Barker in the disclosure of Reference Nicolas, in order to provide for an itinerary may also be adjusted to assist the user in navigating constraints that may be encountered over a given time period and/or maximize the efficiency of the user during the given time period (e.g., alternate route may be provided to the user as a result of a traffic accident constraint, a workout event may be added to the itinerary based upon a meeting cancelation constraint being identified, etc.) as taught by Reference Barker (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.

Regarding the claim limitations below:
“identifying topics, from the list of topics that are of interest to the first user, based on:”
Even though, Nicolas shows identifying missing members of the meeting, such as, in [0017]: the list of attendees or invitees may include any number missing attendees 130 who have not yet joined, prior to or at the meeting start time, the present attendees 120 in the allocated physical meeting location 190. While, Reference Barker shows tracking late arrivals at least in [0030], [0044]-[0049], [0053]. 
Neither references Nicolas nor Barker show “determining interest of the user in the first topic” as is recited in the claim above. Reference Krasadakis shows “determining interest of the user in the first topic, wherein, if the first topic is determined to be of interest to the user” at least in [0027]: which tracks user interest or candidate score and topic relatedness score, [0043]: shows meeting effectiveness based on participant scores and tracking different things like energy level, engagement, etc. Also, see [0046]. Krasadakis shows the above limitation at least in [0006]: participant expertise, [0010]: participant skill, expertise, experience, temperament being scored or defined. 
Reference Nicolas and Reference Krasadakis are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.
Regarding the claim limitations below:
“attendance and participation of the first user in past sessions; 
a role of the first user”
Reference Nicolas shows observing and managing meeting tasks ([0017]), while also keeping track of attendees that are present and absent for the meeting Fig. 2, #245-250. Even though Reference Nicolas shows meeting tasks, Reference Nicolas does not explicitly show “attendance and participation of the first user in past sessions” to be discussed during the meeting. Reference Whalin shows “attendance and participation of the first user in past sessions” ([0187]: Automatic control may automatically pick a meeting criteria, an event criteria, and the like, based on trends from past activities of the group. [0197]: new participants might be invited to a meeting after past participants. [0198]: the member being included on a `VIP` list, the member's history with attending meetings for which they have provided an RSVP. Implement an automatic assignment by the meeting facility based on an algorithm (e.g. as based on past behavior of the meeting group or other meeting groups, or other parameters. Reference Whalin shows “a role of the first user“ ([0176] In embodiments, the present invention may include a member titles page. Organizers and assistant organizers may give their members "titles", such as for organizers assigning roles to their members (e.g. venue scout, chief cookie bringer, etc.).
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective; and 
Regarding the claim limitations below:
“keyword matching between the agenda and a background of the first user, wherein a background of the first user comprises the first user resume and past participation”
Reference Nicolas shows observing and managing meeting tasks ([0017]), while also keeping track of attendees that are present and absent for the meeting Fig. 2, #245-250. Even though Reference Nicolas shows meeting tasks, Reference Nicolas does not explicitly show “first user …. past participation” to be discussed during the meeting. Reference Whalin shows “first user …. past participation” ([0187]: Automatic control may automatically pick a meeting criteria, an event criteria, and the like, based on trends from past activities of the group. [0197]: new participants might be invited to a meeting after past participants. [0198]: the member being included on a `VIP` list, the member's history with attending meetings for which they have provided an RSVP. Implement an automatic assignment by the meeting facility based on an algorithm (e.g. as based on past behavior of the meeting group or other meeting groups, or other parameters. Reference Whalin shows “wherein a background of the first user comprises the first user resume“ ([0176] In embodiments, the present invention may include a member titles page. Organizers and assistant organizers may give their members "titles", such as for organizers assigning roles to their members (e.g. venue scout, chief cookie bringer, etc.). Reference Whalin shows “keyword matching” ([0213]: a collection of meeting groups, such as based on specifying geography, topics, keywords, and the like chosen by the Perk Sponsor.  Organizers of active meeting groups that match the topic and location criteria for the perk may be notified, such as up to once a day, once a week, and the like, of new perks available for their meeting group(s)). 
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective; 
Regarding the claim limitations below:
“scoring a level of interest of each topic to the first user;”
Even though, Nicolas shows identifying missing members of the meeting, such as, in [0017]: the list of attendees or invitees may include any number missing attendees 130 who have not yet joined, prior to or at the meeting start time, the present attendees 120 in the allocated physical meeting location 190. While, Reference Barker shows tracking late arrivals at least in [0030], [0044]-[0049], [0053]. 
Neither references Nicolas nor Barker show “scoring a level of interest of each topic to the first user” as is recited in the claim above. Reference Krasadakis shows “scoring a level of interest of each topic to the first user” at least in [0031]: a topic relatedness score for a candidate; [0032]: the computing system may generate topic relatedness score 400 by performing a comparison C1 between associated topic 404 and associated topics of one or more other meetings in which the candidate has previously participated; [0034] A topic relatedness score such as topic relatedness score 302 may additionally or alternatively be generated based on a comparison between the associated topic of a collaborative engagement and a participant expertise profile generated based on information obtained from one or more participant information sources; [0027]: which tracks user interest or candidate score and topic relatedness score, [0043]: shows meeting effectiveness based on participant scores and tracking different things like energy level, engagement, etc. Also, see [0046]. Krasadakis shows the above limitation at least in [0006]: participant expertise, [0010]: participant skill, expertise, experience, temperament being scored or defined. 
Reference Nicolas and Reference Krasadakis are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.
Regarding the claim limitations below: 
“determining, based on a timeline and parsed audio, when a first topic is discussed in the current session of the group;”
Nicolas does not show the above limitation. Barker shows the above limitation at least in [0023]: an audio recognition analysis model (e.g., a voicemail message may be evaluated to identify an event start time for social outing event), … a first recognition analysis model maybe utilized to identify the event information for the first event from a first type of content (e.g., audio file) and a second recognition analysis model may be utilized to identify the event information for the second event from the second type of content (e.g., image file), wherein the first recognition analysis model is different than the second recognition analysis model, [0055]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Barker in the disclosure of Reference Nicolas, in order to provide for an itinerary may also be adjusted to assist the user in navigating constraints that may be encountered over a given time period and/or maximize the efficiency of the user during the given time period (e.g., alternate route may be provided to the user as a result of a traffic accident constraint, a workout event may be added to the itinerary based upon a meeting cancelation constraint being identified, etc.) as taught by Reference Barker (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.
Regarding the claim limitations below: 
“identifying, based on audio capture in the current session, the first user joining the group after the first topic has been discussed in a current session of the group; and”
Nicolas does not show the above limitation. Barker shows the above limitation at least in [0023]: an audio recognition analysis model (e.g., a voicemail message may be evaluated to identify an event start time for social outing event), … a first recognition analysis model maybe utilized to identify the event information for the first event from a first type of content (e.g., audio file) and a second recognition analysis model may be utilized to identify the event information for the second event from the second type of content (e.g., image file), wherein the first recognition analysis model is different than the second recognition analysis model, [0055]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Barker in the disclosure of Reference Nicolas, in order to provide for an itinerary may also be adjusted to assist the user in navigating constraints that may be encountered over a given time period and/or maximize the efficiency of the user during the given time period (e.g., alternate route may be provided to the user as a result of a traffic accident constraint, a workout event may be added to the itinerary based upon a meeting cancelation constraint being identified, etc.) as taught by Reference Barker (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.
Regarding the claim limitations below: 
“determining interest of the first user in the first topic;”
Even though, Nicolas shows identifying missing members of the meeting, such as, in [0017]: the list of attendees or invitees may include any number missing attendees 130 who have not yet joined, prior to or at the meeting start time, the present attendees 120 in the allocated physical meeting location 190. While, Reference Barker shows tracking late arrivals at least in [0030], [0044]-[0049], [0053]. 
Neither references Nicolas nor Barker show “determining interest of the user in the first topic” as is recited in the claim above. 
Reference Krasadakis shows “determining interest of the user in the first topic, wherein, if the first topic is determined to be of interest to the user” at least in [0027]: which tracks user interest or candidate score and topic relatedness score, [0043]: shows meeting effectiveness based on participant scores and tracking different things like energy level, engagement, etc. Also, see [0046]. Krasadakis shows the above limitation at least in [0006]: participant expertise, [0010]: participant skill, expertise, experience, temperament being scored or defined. 
Reference Nicolas and Reference Krasadakis are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.
Regarding the claim limitations below:
“when the first topic is determined to be of interest to the first user and the level of interest the first user has in the first topic is greater than a cutoff value, providing an automated summary of the first topic to the first user, wherein a level of detail in the summary is based on the score of the level of interest the first user has in the first topic;”
Even though, Nicolas shows identifying missing members of the meeting, such as, in [0017]: the list of attendees or invitees may include any number missing attendees 130 who have not yet joined, prior to or at the meeting start time, the present attendees 120 in the allocated physical meeting location 190. While, Reference Barker shows tracking late arrivals at least in [0030], [0044]-[0049], [0053]. 
Neither references Nicolas nor Barker show “determining interest of the user in the first topic” as is recited in the claim above. 
Reference Krasadakis shows “determining interest of the user in the first topic, wherein, if the first topic is determined to be of interest to the user” at least in [0027]: which tracks user interest or candidate score and topic relatedness score, [0043]: shows meeting effectiveness based on participant scores and tracking different things like energy level, engagement, etc. Also, see [0046]. Krasadakis shows the above limitation at least in [0006]: participant expertise, [0010]: participant skill, expertise, experience, temperament being scored or defined. 
Reference Nicolas and Reference Krasadakis are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.
Further, references Nicolas, Barker, Krasadakis do not show “providing an automated summary of the first topic to the user.” However, Whalin shows “providing an automated summary of the first topic to the user” ([0152]: users with interest in a particular topic receiving automatic email newsletters with meeting highlights).
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.
Regarding the claim limitations below:
“monitoring engagement of the first user via a number of sensors;”
Reference Nicolas shows [0016]: UE sensor technology is used to estimate arrival time of expected attendees, [0018]: movement sensors, [0020]: motion sensors such as accelerometer, gyroscope, and/or compass.
Regarding the claim limitations:
“displaying a timeline to the first user which indicates level of interest over time;”
 Reference Nicolas shows observing and managing meeting tasks ([0017]), while also keeping track of attendees that are present and absent for the meeting Fig. 2, #245-250. Even though Reference Nicolas shows meeting tasks which may be reasonably understood as reading on “a list of topics” in the claim, Reference Nicolas does not explicitly show “a list of topics” to be discussed during the meeting. 
Reference Whalin shows “a list of topics” at least in [0110]: apability to search topic by keyword, or hierarchical list, or the like, [0134] In searching for a meeting group the individual may search by topic, by area, by viewing lists of top interests, by viewing the lists of top cities, and the like. Further, Reference Whalin shows “extracting, from a database, topics from the list of topics relevant to a first user” at least in [0065]: This illustrative, non-limiting embodiment of the present invention is a software application that organizes real-world group gatherings around a topic of interest. [0150]: the meeting group criteria may include a topic, where the topic may be input by the user, selected by the user from a predetermined list of topics, selected by the user from a list provided by the search interface, and the like.  In embodiments, at least one of the meeting management resources may be a calendar of meetings, where the calendar of meetings may specify a location for a meeting, a date and time for a meeting, and the like.  The user may select to join one of a plurality of meetings included in the calendar of meetings, where joining may be through an RSVP facility, and the like.
Regarding the claim limitations below:
“and altering the timeline to indicate, per topic, when a subject matter expert is present.”
Reference Nicolas shows observing and managing meeting tasks ([0017]), while also keeping track of attendees that are present and absent for the meeting Fig. 2, #245-250. Even though Reference Nicolas shows meeting tasks which may be reasonably understood as reading on “a list of topics” in the claim, Reference Nicolas does not explicitly show “a list of topics” to be discussed during the meeting. 
Reference Whalin shows “a list of topics” at least in [0110]: apability to search topic by keyword, or hierarchical list, or the like, [0134] In searching for a meeting group the individual may search by topic, by area, by viewing lists of top interests, by viewing the lists of top cities, and the like. Further, Reference Whalin shows “extracting, from a database, topics from the list of topics relevant to a first user” at least in [0065]: This illustrative, non-limiting embodiment of the present invention is a software application that organizes real-world group gatherings around a topic of interest. [0150]: the meeting group criteria may include a topic, where the topic may be input by the user, selected by the user from a predetermined list of topics, selected by the user from a list provided by the search interface, and the like.  In embodiments, at least one of the meeting management resources may be a calendar of meetings, where the calendar of meetings may specify a location for a meeting, a date and time for a meeting, and the like.  The user may select to join one of a plurality of meetings included in the calendar of meetings, where joining may be through an RSVP facility, and the like.


Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 8-15 of applicants remarks that the claims are eligible under 35 U.S.C. 101 (see applicants remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants amendments do not help overcome previously made rejections under 101, please see the rejection above for details. For instance, the previously made rejection under 35 U.S.C. 101 is maintained because applicants’ specification [0062] shows identifying topics in an agenda, which is not a technological improvement. Applicants may be able to advance prosecution by including from the specification: [0066]: the agenda is provided with a first icon indicating the expertise is present in the meeting and a second icon indicting the expertise is not present in the meeting. This allows a participant to decide to delay a topic until the person with the desired expertise to arrive, [0068]-[0069]: use of sensors and thresholds to improve engagement as well as allow participant to multitask. Additionally, in dependent claims 2 and 3 applicants’ claims discuss email or chat window as a channel. It may help clarify the independent claims 1 and 22 if applicants are able to amendment the claims to say “a channel” (see spec. [0043], [0052]). 
Applicants are welcome to call the examiner to set up an interview and discuss this further. 

Applicant’s Argument #2
Applicants argue on page(s) 15-19 of applicants remarks that the prior art does not show the claim limitations “determining interest of the user in the first topic” (see applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Even though, Nicolas shows identifying missing members of the meeting, such as, in [0017]: the list of attendees or invitees may include any number missing attendees 130 who have not yet joined, prior to or at the meeting start time, the present attendees 120 in the allocated physical meeting location 190. While, Reference Barker shows tracking late arrivals at least in [0030], [0044]-[0049], [0053]. 
Neither references Nicolas nor Barker show “determining interest of the user in the first topic” as is recited in the claim above. 
Reference Krasadakis shows “determining interest of the user in the first topic, wherein, if the first topic is determined to be of interest to the user” at least in [0027]: which tracks user interest or candidate score and topic relatedness score, [0043]: shows meeting effectiveness based on participant scores and tracking different things like energy level, engagement, etc. Also, see [0046]. Krasadakis shows the above limitation at least in [0006]: participant expertise, [0010]: participant skill, expertise, experience, temperament being scored or defined. 
Reference Nicolas and Reference Krasadakis are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.

Applicant’s Argument #3
Applicants argue on page(s) 20-26 of applicants remarks that the prior art does not show the claim limitations “determining interest of the user in the first topic, and when the first topic is determined to be of the first interest to the first user, providing an automated summary of the first topic to the first user” (see applicants’ remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Even though, Nicolas shows identifying missing members of the meeting, such as, in [0017]: the list of attendees or invitees may include any number missing attendees 130 who have not yet joined, prior to or at the meeting start time, the present attendees 120 in the allocated physical meeting location 190. While, Reference Barker shows tracking late arrivals at least in [0030], [0044]-[0049], [0053]. 
Neither references Nicolas nor Barker show “determining interest of the user in the first topic” as is recited in the claim above. 
Reference Krasadakis shows “determining interest of the user in the first topic, wherein, if the first topic is determined to be of interest to the user” at least in [0027]: which tracks user interest or candidate score and topic relatedness score, [0043]: shows meeting effectiveness based on participant scores and tracking different things like energy level, engagement, etc. Also, see [0046]. Krasadakis shows the above limitation at least in [0006]: participant expertise, [0010]: participant skill, expertise, experience, temperament being scored or defined. 
Reference Nicolas and Reference Krasadakis are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Krasadakis in the disclosure of Reference Nicolas, in order to identifying, discovering, and recommending relevant and/or valuable participants for a meeting, project, or other collaborative engagement …. Recommending meeting participants in this manner can reduce the potential for inviting low-value participants to meetings, as well as identifying and recommending potentially valuable meeting participants who would not otherwise attend as taught by Reference Krasadakis (see at least in [0011]) so that the process of performing events or meetings management can be made more efficient and effective.
Further, references Nicolas, Barker, Krasadakis do not show “providing an automated summary of the first topic to the user.” However, Whalin shows “providing an automated summary of the first topic to the user” ([0152]: users with interest in a particular topic receiving automatic email newsletters with meeting highlights).
Reference Nicolas and Reference Whalin are analogous prior art to the claimed invention because the references perform events or meetings management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Whalin in the disclosure of Reference Nicolas, in order to provide a system and a method consistent with facilitating the creation, organizing, scheduling, and joining of in-person (also referred to as "real-world") group gatherings of interest around a topic, event, or the like as taught by Reference Whalin (see at least in [0020]) so that the process of performing events or meetings management can be made more efficient and effective.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference: (CN 108921521A) CHEN HUA et al. The invention discloses a conference service management system.  The system comprises a system setting module, a user management module and an information management module, wherein the system setting module comprises a notice publishing unit and a feedback opinion collection unit. The system is capable of obtaining determination information which indicates whether invitation notices published by conferences are received or not from conferees, sending welcome messages to mobile terminals of the conferees that entering conference addresses so as to provide omni bearing and multi-angle conference services and satisfy higher demands, for the conference services, of users, and grouping the conferees and stipulating corresponding manners of discussing topics so as to improve the interaction enthusiasm; and a conferee online voting module is arranged to ensure that the conferees can evaluate own discussion results and discussion results of others so as to deepen the understanding degrees for the meetings.
NPL Reference: Yang Shi et. al. MeetingVis: Visual Narratives to Assist in Recalling Meeting Context and Content. 01-Jun-2018. Volume: 24, Issue: 6, Page(s): 1918-1929. (Year: 2018). In team-based workplaces, reviewing and reflecting on the content from a previously held meeting can lead to better planning and preparation. However, ineffective meeting summaries can impair this process, especially when participants have difficulty remembering what was said and what its context was. To assist with this process, we introduce MeetingVis, a visual narrative-based approach to meeting summarization. MeetingVis is composed of two primary components: (1) a data pipeline that processes the spoken audio from a group discussion, and (2) a visual-based interface that efficiently displays the summarized content. To design MeetingVis, we create a taxonomy of relevant meeting data points, identifying salient elements to promote recall and reflection. These are mapped to an augmented storyline visualization, which combines the display of participant activities, topic evolutions, and task assignments. For evaluation, we conduct a qualitative user study with five groups. Feedback from the study indicates that MeetingVis effectively triggers the recall of subtle details from prior meetings: all study participants were able to remember new details, points, and tasks compared to an unaided, memory-only baseline. This visual-based approaches can also potentially enhance the productivity of both individuals and the whole team.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        




/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624